[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE DEFENDANT'S SPECIAL DEFENSE
In defense to the plaintiff's common law negligence claim against an owner of property, for a dog bite on such property; the defendant property owner asserts a special defense that defendant: "was neither the owner not (sic) keeper of said dog, and did not harbor, possess or exercise any control over said dog.
The plaintiff has moved to strike such defense.
The lack of any control over the animal as asserted in such defense can constitute a defense to even a common law claim. See Restatement (Second) Torts, Section 514 and Goff v. Timothy, 5 CSCR 245 (March 20, 1990, Berdon, J.).
The Motion to Strike is therefore denied.
HON. ROBERT F. McWEENY Superior Court Judge